              Case 2:20-cv-00675-RSM Document 5 Filed 05/05/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      NATIONAL PRESTO INDUSTRIES, INC.,
                                                               NO. MC20-0015RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER

11
      U.S. MERCHANTS FINANCIAL GROUP,
      INC.,
12
                           Defendant.
13

14
            This matter comes before the Court on National Presto Industries, Inc.’s motion to
15

16   compel compliance with a deposition subpoena issued to a non-party in intellectual property

17   litigation pending in the United States District Court for the District of Minnesota. Dkt. # 7.
18   Costco Wholesale Corp. has filed its opposition to the motion. In light of the contested nature of
19
     this proceeding, the Clerk of Court is directed to assign a civil action number.
20

21
            Dated this 5th day of May, 2020.
22

23                                              A
                                                Robert S. Lasnik
24                                              United States District Judge
25

26

27

28   ORDER - 1
